                IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF TEXAS
                         MARSHALL DIVISION

BARKAN WIRELESS IP HOLDINGS, L.P.,

                     Plaintiff,         Civil Action No. 2:18-cv-00028
     v.
                                         JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS CO., LTD.,
SAMSUNG ELECTRONICS AMERICA,
INC., VERIZON COMMUNICATIONS, INC.
and CELLCO PARTNERSHIP d/b/a
VERIZON WIRELESS,
                    Defendants.



          PLAINTIFF’S OPENING CLAIM CONSTRUCTION BRIEF
                                                         TABLE OF CONTENTS


Table of Contents ............................................................................................................................. i

Table of Authorities ....................................................................................................................... iii

Exhibit List...................................................................................................................................... v

Introduction and Background ......................................................................................................... 1

   I.         Disputed Terms for Construction ..................................................................................... 2

        1.      Gateway ......................................................................................................................... 2

        2.      Packet-Based Data Network .......................................................................................... 3

        3.      Coordination center ....................................................................................................... 5

        4.      Consideration-related policy database........................................................................... 7

        5.      Route Data ..................................................................................................................... 9

        6.      Regulating Data Flow .................................................................................................. 10

        7.      A Controller Adapted to Regulate Data Flow ............................................................. 12

        8.      Connection Regulator Adapted to Facilitate Data Flow ............................................. 15

        9.      Public Internet ............................................................................................................. 16

        10.     Tamper-Free/Tamper Free Hardware .......................................................................... 18

        11.     Tamper-free unit .......................................................................................................... 19

        12.     Transmission Power Lower than Transmission Power of Conventional Base
                Station .......................................................................................................................... 19

        13.     Produces a Cell Smaller than Macrocells of Conventional Base Stations .................. 22

        14.     The Add-on Base Station…is [owned and] Installed by an individual or Entity,
                Separate and Distinct from the Telephone Service Provider, with access to the
                Public Internet ............................................................................................................. 23

        15.     Unique Identity Bound to a Cryptographic Key ......................................................... 25


                                                                               i
      16.     Transmit Recurrent Updates ........................................................................................ 26

      17.     Recurrently Issuing an Operating License .................................................................. 28

      18.     Adapted to ................................................................................................................... 29

II.         Conclusion ...................................................................................................................... 30




                                                                            ii
                                                  TABLE OF AUTHORITIES

                                                                                                                               Page

Cases

Astute Tech., LLC v. Learners Digest Int’l LLC,
   No. 2:12-CV-689-JRG, 2014 WL 1385191 (E.D. Tex. Apr. 2, 2014) ..............................27, 29

Bosch Automotive Serv. v. Matal,
   878 F.3d 1027 (Fed. Cir. 2017)................................................................................................13

IPXL Holdings, L.L.C. v. Amazon.com, Inc.,
   430 F.3d 1377 (Fed. Cir. 2005)................................................................................................24

Microprocessor Enhancement Corp. v. Texas Instruments Inc.,
   520 F.3d 1367 (Fed. Cir. 2008)................................................................................................24

Motion Games, LLC v. Nintendo Co., Ltd.,
   12-CV-878-JDL, 2015 WL 11170167 (E.D. Tex. Jan. 16, 2015) .....................................24, 26

Nautilus, Inc. v. Biosig Instruments, Inc.,
   134 S. Ct. 2120 (2014) .......................................................................................................20, 21

One-E-Way, Inc. v. Int’l Trade Comm’n,
   859 F.3d 1059 (Fed. Cir. 2017)..........................................................................................20, 21

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005)..............................................................................................7, 8

Profectus Tech. LLC v. Huawei Techs. Co., Ltd.,
   11-cv-474, 2014 WL 1575719 (E.D. Tex. Apr. 17, 2014) ......................................................29

Sonix Tech. Co. v. Publications Int’l,
   844 F.3d 1370 (Fed. Cir. 2017)................................................................................................13

UltimatePointer, L.L.C. v. Nintendo Co., Ltd.,
    816 F.3d 816 (Fed. Cir. 2016)........................................................................................8, 24, 28

Williamson v. Citrix Online, LLC,
   792 F.3d 1339 (Fed. Cir. 2015)....................................................................................12, 13, 15

Young v. Lumenis, Inc.,
   492 F.3d 1336 (Fed. Cir. 2007)................................................................................................20

Zeroclick, LLC v. Apple Inc.,
   891 F.3d 1003 (Fed. Cir. 2018)................................................................................................13



                                                                        iii
Statutes

35 U.S.C. § 112 ........................................................................................................................13, 23

Rules

Fed. R. Civ. P. 5(d) ........................................................................................................................32

Local Civil Rule 4-3............................................................................................................... passim

Local Civil Rule 5 ..........................................................................................................................32

Other Authorities

Hargrave’s Communications Dictionary .........................................................................................3

IBM Dictionary of Computing.......................................................................................................26

Microsoft Press Computer Dictionary ...........................................................................................25




                                                                             iv
                                  EXHIBIT LIST

Exhibit A   U.S. Patent No. 8,014,284

Exhibit B   U.S. Patent No. 8,559,312

Exhibit C   U.S. Patent No. 9,392,638

Exhibit D   ’284 Patent File History

Exhibit E   IPR2018-01659, Paper 2

Exhibit F   American Heritage Dictionary (4th ed.)

Exhibit G   Microsoft Press Computer Dictionary

Exhibit H   IEEE Dictionary

Exhibit I   IBM Dictionary of Computing

Exhibit J   Hargrave’s Communications Dictionary

Exhibit K   Beginner’s Guide to Internet Protocol (IP) Addresses, ICANN 2011

Exhibit L   Newton’s Telecom Dictionary 11th Ed. 1996

Exhibit M   Introduction to Networking: How the Internet Works

Exhibit N   IPR2018-01186, Paper 6

Exhibit O   Merriam-Webster’s Collegiate Dictionary (10th ed.)




                                            v
                               INTRODUCTION AND BACKGROUND
       Plaintiff Barkan Wireless IP Holdings L.P. (“Barkan”) asserts that Defendants Samsung

Electronics Co., Ltd., Samsung Electronics America, Inc., and Cellco Partnership d/b/a Verizon

Wireless (“Defendants”) infringe certain claims of U.S. Patent Nos. 8,014,284, 8,559,312, and

9,392,638. The Patents-in-Suit are related and share a common specification.

       The Patents-in-Suit disclose inventions designed to expand the reach of cellular networks

through the use of “add-on” transceiver devices—“base stations”—that consumers install by

connecting the base stations to existing Internet Protocol (“IP”) based infrastructure in their

homes or businesses. The base stations generate a short-range cellular radio-frequency (“RF”)

signal used to facilitate mobile communications between a cell phone and the base station. The

base station then transmits the data received through the RF communications over a packet-based

data network, such as the Internet, by coordinating with one or more management (coordination)

servers. Barkan’s innovations benefit consumers and telephone network operators by providing

an alternative to installing expensive cell phone towers to expand cellular networks, disclosing

cheap, rapidly deployable cellular base stations that consumers can easily install.

       Most of the terms in the Joint Claim Chart require no construction (or minimal

construction) in light of the intrinsic evidence and the terms’ plain and ordinary meaning.1
Defendants’ constructions largely import additional limitations into the claims, in an apparent

effort to avoid infringement. Barkan respectfully requests that this Court reject Defendants’

constructions—and unsupported assertions that the terms are indefinite—and adopt Barkan’s

constructions.




       1
        Barkan proposed construction of 4 terms. In response, Defendants proposed that this
Court construe 28 terms.




                                                     1
   I.         DISPUTED TERMS FOR CONSTRUCTION

              1. Gateway

 Term              Claims        Plaintiff’s Construction           Defendants’ Construction
gateway           all claims    No construction necessary;         A network node (hardware and
                                plain and ordinary meaning         software) that permits devices on
                                applies.                           one network to communicate with
                                                                   or gain access to the facilities of
                                Alternatively, an “entrance/exit   another possibly dissimilar
                                to a communications network.”      network.
        The term “gateway” appears in all claims of the Patents-in-Suit. At trial, the jurors will

readily understand the general meaning of a “gateway” to be an entrance to and/or exit from

something (e.g., a neighborhood, or a yard). Each independent claim puts the term “gateway”

within the context of communications networks—i.e., a network gateway. See, e.g., Ex. A at

17:14–242 (Claim 1: “A gateway to a packet-based data network comprising . . . a first interface
adapted to facilitate data flow between the mobile device and the packet-based data network”)

(emphases added); Ex. C at 17:36–41 (Claim 1: “obtain, from a server of the server system

accessed via the public Internet, gateway Internet Protocol (IP) address for a remote gateway

that includes a first interface to the public Internet and a second interface communicably

coupled to a network of a telephone service provider”) (emphasis added).

        There are several claimed gateways in the Patents-in-Suit, and thus, the construction must

apply to each. In the ’284 and ’312 Patents, the add-on base stations themselves are gateways, as

they comprise an interface between two networks—the radio-frequency link with the mobile

device on the one hand, and the packet-based data network on the other. In the ’312 and ’638

Patents, there is also a remote “gateway” that comprises an interface between the Internet on one

hand, and an interface for communicating with the network of a telephone service provider on

the other. In both contexts, these interfaces provide an entry/exit point to each network that is

connected via the gateway. As such, the claimed “gateway” serves as a gateway (entry/exit


        2
            Unless otherwise indicated, all specification citations derive from the ’284 Patent.




                                                        2
point) between (i) the RF link and the packet-based data network in the case of the ’284 and ’312

Patents; and (ii) the Internet and the network of a telephone service provider in the case of the

remote gateway in the ’312 and ’638 Patents. The claim context illustrates that the term

“gateway” bears its plain and ordinary meaning, and no construction is necessary.

       Defendants’ lengthy and complex proposed construction for the word “gateway”—a

network node (hardware and software) that permits devices on one network to communicate with

or gain access to the facilities of another possibly dissimilar network—has no basis in the claims,

specification, or intrinsic record. Instead, it is merely a secondary definition that appears in one
extrinsic dictionary, Hargrave’s Communications Dictionary. See Ex. J. Defendants’ proposed

construction introduces various entities and concepts that have no basis in the claims. For

example, the claims never refer to a “network node (hardware and software).” Nor do the claims

mention “the facilities of another possibly dissimilar network.” Defendants’ proposed

introduction of new entities (e.g., network node) and the use of permissive language (e.g.,

“possibly dissimilar”) only serves to obfuscate—not clarify—the scope of the claims. For these

reasons, Defendants’ proposed construction should be rejected.

       Should the Court conclude that construction is required, Barkan respectfully submits that

the primary definition cited in Defendants’ extrinsic evidence should be used: “an entrance/exit

to a communications network.” Ex. J. It succinctly describes a gateway with reference to the

interface between communications networks involved in the claims (e.g., the Internet and the
telephone provider network).

           2. Packet-Based Data Network

 Term         Claims        Plaintiff’s Construction             Defendants’ Construction
packet-based (’284 Patent: an IP network, such as the           network carrying groups of data,
data network all claims) Internet, used to transfer             control, error control, and
             (’312 Patent: packets of data between a            sequence information arranged in
             all claims) sender and a recipient                 a specific format suitable for
                                                                transmission across the network,
                                                                including but not limited to an IP
                                                                network or the Internet.




                                                     3
       The packet-based data network is an IP network, such as the Internet, used to transfer

packets of data between a sender and a recipient. In all independent claims of the ’284 and ’312

Patents, the add-on base stations connect to a “packet-based data network,” over which the data

from the user’s mobile device is transmitted. As the specification explains, voice data from a

mobile phone is digitized and divided into “packets of data.” Ex. A, at 4:4–10 (emphasis added).

The packets are transmitted to their destination through “an IP network.” Id. at 4:10 (emphasis

added). The primary examples of such an “IP network” “include, for example . . . the Internet.”

Id. at 4:4–5 (emphasis added); see id. at 4:38–51 (“The owner of the box connects it to an IP
network to expand the existing cellular infrastructure—now a user can connect through the new

base station to an Internet, to establish a link with a remote user.”) (emphasis added); id. at 5:12–

14 (“[N]ew base station 43 adds a new wireless cell in a location where there is available a link

to an Internet network 24.”); id. at 12:41–49 (“[mobile device] [u]ser 11 communicates with new

base station 43, that is connected to an Internet network 24”) (emphasis added); id. at 14:34–39

(“A new base station 42 connects (bridges) between an Internet network 24 and the existing

telephone network 23 . . . .”) (emphasis added).

       The clear specification language is further supported by the ’284 prosecution history,

which explains that “all the pending claims recite regulating access to a packet-based network

(e.g. the Internet).” Ex. D, at -356 (emphasis in original). The requirement of a base station

providing a connection to a “packet-based data network” was referenced during prosecution to

distinguish prior art that employed a circuit-switched architecture (such as a conventional

telephone network) rather than a packet-based network. Id.; see also id. at -351–53. Relying on

largely the same intrinsic evidence, Barkan argues in a pending IPR that “packet-based data

network” should be construed as “an IP network, such as the Internet, used to transfer packets of

data between a sender and a recipient.” Ex. N, at 11–12. This IPR response distinguished the

claimed “packet-based data network” requirement from “activities occurring exclusively on [a]

LAN [Local Area Network].” Id. at 18–19. The consistent and repeated references in the

intrinsic record to IP networks, particularly the Internet, dictate that the appropriate construction




                                                      4
of “packet-based data network” must be “an IP network, such as the Internet, used to transfer

packets of data between a sender and a recipient.”

       Defendants’ proposal is inconsistent with the intrinsic evidence. It seeks to add a mish-

mash of unrelated limitations to the network that are never mentioned in the intrinsic evidence,

such as “carrying groups of data,” and having a “specific format” for transmitting data, including

“error control” and “sequence information.” Defendants’ construction of a network “carrying

groups of data,” which “include[es] but [is] not limited to an IP network or the Internet,” would

arguably encompass networks that are not even packet-based—such as the circuit-switched
networks explicitly distinguished in the ’284 prosecution history. Defendants’ requirement of a

“specific format” including “control, error control, and sequence information,” is not mentioned

anywhere in the intrinsic record. Indeed, network control functionality is not even a part of the

term that is being construed. The disputed term is focused on a “data network.” Introducing

network-control limitations is wholly unwarranted given the more generic scope of the claim

language and specification.

           3. Coordination center

Term          Claims        Plaintiff’s Construction    Defendants’ Construction
coordination (’284 Patent: center that provides        one or more computers that
center       all claims) information over the packet- coordinates the operation of add-
                           based data network required on base stations and
             (’312 Patent: for making a call           determines and disseminates a
             claims 2, 4-                              price policy to add-on base
             55)                                       stations
       The “coordination center” is a center that provides information over the packet-based

data network required for making a call through the claimed gateway base stations. For example,

as Claim 1 of the ‘284 Patent recites in material part:
               1. A gateway to a packet-based data network comprising:
               *****
               a controller adapted to regulate data flow between the mobile device and
               the data network based, at least partially, on information received over
               the data network from a coordination center, which center is connected
               to the data network through a second interface.




                                                      5
Ex. A, at 17:14–24 (emphasis added).

       The claims require that the coordination center provide information over the packet-

based data network to the gateway’s controller. Id.; see also id. at 17:33–36, 43–47 (Claims 2

and 3). The specification also states that the “coordination center” “provides the required

information for placing a call.” Id. at 6:51–60; see also id. at 3:13–15 (“[T]he new center just

provides the information required for making a call.”); id. 6:7–8 (explaining that coordination

center “issues information relating to completing a call as required”); id. at 6:51–54 (“[T]he new

center 3 just provides the information required for making a call.”). The coordination centers
“provide information prior to a call” being completed but do not participate in the switching or

routing of calls. Id. at 6:9–12.

       The ’284 file history emphasizes the same aspects of the coordination center.            For

example, the patentee argued that the prior art failed to teach or suggest a “controller regulating

data flow to a mobile device based on information received from a coordination center over

the data network, [as] recited in the pending claims.” Ex. D, at -356 (emphasis original). This

focus on the coordination center providing information over the packet-based network was

repeated several times in that same Response. See, e.g., id. at -355 (“regulating data flow

through a gateway between a mobile device and a packet-based network, based on information

received over the packet-based network from a coordination center”) (emphasis in original), -

357 (same). The Amendment accompanying the Response specifically added the requirements

that the coordination center provide information to the controller, and that information be

“received over the data network.” Id. at -347.

       Defendants’ construction is nonsensical for two reasons. First, the claim language

nowhere requires that the coordination center must “operate” the base stations. In fact, the

specification states that the coordination center is not required to take an active operational role

in routing calls placed through the base stations. See Ex. A, at 6:61–64 (“[C]enter 3 does not

participate in the actual call routing; rather, this is performed by the caller, using the existing

network infrastructure.”).




                                                     6
       Second, the claim language, specification, and prosecution histories do not require that

the coordination center determine or disseminate a pricing policy. Defendants’ proposal is based

on a preferred embodiment, with no tie to the claim language. The “pricing polices” limitation

was explicitly removed during the ’284 prosecution from claims relating to the coordination

center, and placed into different, dependent claims that relate to another claim term. In the

12/16/2010 Amendment, then-pending claim 40 (which issued as claim 1) was amended to

remove billing and pricing information from the claim scope:
       a controller adapted to regulate data flow between the mobile device and the data
       network based, at least partially, on information received over the data network
       from stored on a consideration-related policy database coordination center, which
       center is connected to the data network through a second interface.

Ex. D, at -347. Dependent claims, such as claims 4, 11, and 19, include the consideration-related

pricing policies that Defendants urge as an additional limitation for the “coordination center”

term. Defendants’ proposed construction is wrong because the “consideration-related policy

database” of these dependent claims, which relates to pricing policies, is presumably not inherent

in independent claims relating to the coordination center. See Phillips v. AWH Corp., 415 F.3d

1303, 1314–15 (Fed. Cir. 2005); see also Ex. E, at 30–31 (Defendants’ IPR Petition proposing

construction of this term as “computer(s) that coordinate operation of the [gateways].”).

           4. Consideration-related policy database

 Term           Claims        Plaintiff’s Construction           Defendants’ Construction
consideration- (’284 Patent: a database storing information     a billing database located on the
related policy 4, 11, 19)    related to billing or pricing      Internet that is not the same
database                     policies                           database as the authentication
                                                                database
       The “consideration-related policy database” is a database storing information related to

billing or pricing policies. In claims 4 and 11 of the ‘284 Patent, the consideration-related policy

database provides information that is used by the gateway controller “to regulate data flow




                                                     7
between the mobile device and the data network.”3 The database information relates, inter alia,

to “price setting,” Ex. A, at 6:21, see id. at 10:27–31, and implementing a “price policy,” id. at

7:36, 7:56, 10:38–39, or a “billing policy,” id. at 10:27–31, 15:24–29.             In a preferred

embodiment, the billing policy is provided to all base stations and phones. See id. at 10:27–35.

Barkan’s construction is thus fully supported by the claim language and specification.

       Defendants’ contention that the database must be located “on” the Internet is unsupported

by the claim language. Dependent claim 4 requires that information sent to gateway base stations

be received over the data network—it says nothing about how the database connects to, or is

located on, a network. See Ex. A, at 17:51–53. Indeed, dependent claim 4 is presumed not to

require such a connection between the consideration-related policy database and the data

network, as a connection between that database and the data network is later specified as a

limitation of dependent claims 11 and 19. See Phillips, 415 F.3d at 1314–15; Ex. A, at 18:13–15

(“further comprising a consideration-related policy database, connected to the data network

through a third interface”) (emphasis added); see also id. at 18:45–48 (same).

       Defendants’ argument that the consideration-related policy database must be different

from “the authentication database” is unsupported by the claims or specification. None of the

’284’s claims refer to an “authentication database,” so it would be illogical to construe the policy

database to distinguish a structure that the ’284’s claims never even introduce. Likewise, the

specification nowhere requires that the consideration-related policy database be separate from an

“authentication database.” Defendants’ proposal is based on a misreading of one sentence of the

prosecution history describing the state of the art, which states that a “billing database” and an

“authentication database” are “separate and distinct entities.” Ex. D, at -392. This sentence

appears in a discussion of the Xu reference, in which Barkan explained that Xu’s authentication

server failed to implement consideration related policies. See id. (“[T]he authentication server


       3
         Claim 19, a method claim that does not specifically identify the controller, also includes
the consideration-related policy database term.




                                                     8
taught in Xu is not a consideration related policy database.”). Further, as the sentence before it

explains, that statement meant that such databases were distinct in traditional cellular

architectures—not the ’284. See id. (“As is well known, in most cellular architectures the

billing database . . . and the authentication database are not the same.”) (emphasis added).

             5. Route Data

 Term            Claims        Plaintiff’s Construction           Defendants’ Construction
route data      (’312 Patent: No construction necessary;         select or determine the path that
                claims 14- plain and ordinary meaning            data will take
                21, 24-37, applies.
                40-54)
                (’638 Patent: Alternatively:
                all claims) Send data to its destination.
       The term “route data” appears in certain dependent claims of the ’312 Patent and all

independent claims of the ’638 Patent, and refers to sending data between certain claimed

network elements—e.g., mobile devices, gateway base stations, and remote centers, servers, or

gateways. The term is used in its plain and ordinary sense. To the extent that the Court

determines the jury requires further guidance, Barkan proposes construing the term as “send data

to its destination,” consistent with its ordinary meaning and the intrinsic record.

       Claim 14 of the ’312 specifies that: (i) the gateway base station obtains “address

information for a remote gateway”; and (ii) then “routes data” from the mobile device to the

remote gateway over the packet-based data network. See Ex. B, at 18:11–17; see also Ex. C, at

17:42–44 (“route . . . data from the mobile device, over the public Internet, to the remote

gateway”). The claims thus specify a sending entity (the gateway), a destination (the remote

gateway), and a communication medium through which data is routed (a packet-based data

network, e.g., the Internet). In this context, the apparent meaning of “route data” is simply to

send the data to its destination, consistent with Barkan’s proposal.

       Defendants contend that “rout[ing] data” requires “select[ing] or determin[ing] the path

that data will take.” While it is not clear what that means, Defendants’ construction could be

interpreted to require that the gateway or controller itself determine the specific path that data




                                                      9
will take. Such a construction is inconsistent with the intrinsic record, which does not require

that routing of data involve selecting or determining the exact path the data takes. Indeed, the

’284 prosecution history explicitly distinguishes networks in which system resources dictate the

entire path of a transmission, such as circuit-switched networks. See Ex. D, at -356-57.

       Defendants’ proposed construction is at odds with how packet-based data networks (such

as the Internet) actually work. In such networks, it is generally not possible for the sending

device to select the exact “path” that data will take. Rather, the data first travels through

intermediate devices (such as routers), each of which could transmit the data along any number
of paths, as Defendants’ own cited extrinsic evidence states. See Ex. M, at -26541–42 (“Your

packet has a source address and destination address and the router needs to look at the

destination address to figure out how to best move your packet towards its destination. With

each router handling packets destined for any of many billions of destination computers, it’s not

possible for every router to know the exact location and best route to every possible destination

computer.”); id. at -26537 (routers forward each packet separately based on source and

destination addresses, and different packets may take different routes). Instead, the sending

devices in the relevant claims of the ’312 and ’638 identify the address of a destination device

and then transmit the message onto the packet-based data network. From there, it is the routers

that select the paths for the packets to follow. Defendants’ proposed construction of “routing

data” over a packet-based data network is inconsistent with the intrinsic record and how packet-
based data networks work, and should be rejected.

           6. Regulating Data Flow

 Term            Claims        Plaintiff’s Construction         Defendants’ Construction
regulating data (’284 Patent: Controlling access to the        Putting or maintaining in order a
flow            all claims) packet-based data network by       flow of data
                              the mobile device
       The term “regulate data flow” appears in all claims of the ’284 patent, and refers to

controlling access to the packet-based data network by the mobile device. Claim 1 of the ’284

Patent requires “a controller adapted to regulate data flow between the mobile device and the




                                                     10
data network.” The claims make clear that there is a distinction between “regulating data

flow”—performed, for example, by the controller in claim 1—and merely facilitating data

flow—performed, for example, by the interface between the gateway base station and the packet-

based data network. The plain meaning of “regulate” is narrower than the plain meaning of

“facilitate,” as regulation implicates control, whereas facilitation merely implicates enablement.

Compare, e.g., Ex. F, at -4301 (regulate: to control or direct according to rule, principle, or law),

with -4299 (facilitate: to make easy or easier; assist).

       The specification provides multiple examples of “regulating,” i.e. controlling access to
the data network. For example, it describes an embodiment in which all incoming and outgoing

calls must be authenticated and/or encrypted. See Ex. A, at 8:21–62. In this embodiment, a

caller sends a request to connect to a specific party (or “addressee”). Id. at 8:32–34. This request

is relayed by the base station to the coordination center, which identifies the caller and the

recipient. Id. at 8:34–37. Then, “the center checks the authorization of the caller to sen[d] the

request,” and the call will proceed only if the caller is authorized. Id. at 9:26–30. If the caller is

authorized, the call proceeds, and the coordination center composes and sends a message to the

intended recipient informing it of the requested call. Id. at 8:39–49. Thus, the ability of the

calling mobile device to obtain access to the data network is regulated based, at least in part, on

whether the calling device has been authorized. In similar fashion, and according to another

embodiment, a base station may also be authorized as part of a carrier’s network and therefore be
permitted to route data onto the IP network. See, e.g., id., at 9:34–47. A call routed from an

unauthorized base station will not be permitted. See id. (“This gives the center 3 control over the

phones and base stations, that may be disconnected at short notice.”).

       The prosecution history further confirms Barkan’s construction. The patentee

distinguished the ’284 Patent from prior art that allocated bandwidth in a circuit-switched

channel, but which did not regulate access to the data network through a gateway. See Ex. D, at

-355 (“[T]he Johnson reference makes no mention whatsoever of regulating data flow through a

gateway at all.”); see id. (explaining that ’284 claims differ from prior art “focused on bandwidth




                                                       11
allocation and not regulation of data flow”). The Response went on to emphasize that “each of

the pending claims is specifically directed to regulating access of a wireless device (not RF

bandwidth or buffer size) to a packet based network to which the gateway is connected.” Id. at -

357 (emphasis added); see id. at -392 (same). This is consistent with the position taken by

Barkan in recent IPR filings, in which Barkan asserted that regulating data flow meant

controlling access to the data network. See Ex. N, at 14–15.

       Finally, the words “packet-based data network” in Barkan’s construction tie the

construction to the claim language. The data flow that is regulated is between “the mobile device
and the data network.” See ’284 Claims 1–2 (emphasis added). “The data network” receives its

antecedent basis from “a packet-based data network.” See id. Thus, the words “packet-based data

network” clarify that the regulated data network is the packet-based data network specified in

the claims.

       Defendants’ proposal—“putting or maintaining in order a flow of data”—is unclear. But

even if the construction were understandable, it should be rejected because Defendants fail to

cite a single piece of intrinsic evidence to support their construction, and rely solely on one

dictionary definition of “regulate.” The Court should adopt Barkan’s construction.

              7. A Controller Adapted to Regulate Data Flow

 Term          Claims        Plaintiff’s Construction            Defendants’ Construction
a controller (’284 Patent: “Controller control[ling] access     means-plus-function (under
adapted to    all claims) to the packet-based data network      Williamson)
regulate data              by the mobile device”; not a
flow                       means-plus-function                  Function “regulate data flow”
                           limitation.                          (“regulate” means “to put or
                                                                maintain in order”)
                             Alternatively, if construed as a
                             means-plus-function term:          Structure call controller 54, but
                             claimed function: regulate         there is insufficient disclosure of
                             data flow; corresponding           how the call controller 54
                             structure: controller 54, or       performs the claimed function
                             equivalent




                                                     12
       All claims in the ’284 Patent require that the gateway base station controller performs

“regulation of data flow,” the meaning of which is discussed supra.               Thus, the proper

construction of a “controller adapted to regulate data flow” is a “controller control[ling] access to

the packet-based data network by the mobile device.” Defendants do not propose a construction

for the term, contending that it is indefinite. The Court should reject Defendants’ position

because it is unsupported by case law.

       There is a presumption that this term is not means-plus-function because it does not use

the word “means.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
Defendants can overcome the presumption only if the claim term fails to recite sufficiently

definite structure. Id. Defendants cannot overcome the presumption here because Claim 1 of the

’284 Patent recites more than just a generic controller—it recites “a controller adapted to regulate

data flow [i.e., control access] between the mobile device and the data network.” The structure is

apparent from the claim language, which requires a controller that regulates data flow between a

mobile device and a data network. Thus the claim recites a definite structure—a controller—to

carry out this operation, which means it is not a means plus function (“MPF”) claim limitation.

The Federal Circuit has found that this type of limitation does not rebut the presumption that a

claim term lacking “means” is not means-plus-function. See, e.g., Zeroclick, LLC v. Apple Inc.,

891 F.3d 1003, 1006 (Fed. Cir. 2018) (reversing district court, and holding “program that can

operate the movement of the pointer” was not means-plus-function).
       Even if the term were in MPF form, the corresponding structure is readily ascertainable

from the patent disclosure. Indefiniteness must be proven by clear and convincing evidence. See

Sonix Tech. Co. v. Publications Int’l, 844 F.3d 1370, 1377 (Fed. Cir. 2017). An MPF term

satisfies the definiteness requirement of § 112 if the patent contains sufficient descriptive text by

which a skilled artisan would know and understand what structure corresponds to the limitation.

Bosch Automotive Serv. v. Matal, 878 F.3d 1027, 1039 (Fed. Cir. 2017). The parties agree that if

the claim were MPF, call controller 54 (see Ex. B, at Fig. 2) would be the structure, and its

function would be to “regulate data flow” (as construed supra). The specification explains that




                                                      13
controller 54 supervises and controls the operation of the “channel electronic means” connecting

the first and second channels. Ex. A, at 10:59–63. The first channel correlates to a wireless

cellular communication path between a mobile device and a base station, whereas the second

channel correlates to the communication path between the base station and the packet-based data

network. See Ex. A, at Abstract; id. at 11:31–36, 11:48–50, 11:52–57; Ex. B, at Figs. 1, 2, 5–7.

       According to embodiments described in the Patents-in-Suit, the calling mobile device

and/or the add-on base station must be authorized by the coordination center to use the system.

Ex. A, at 9:34–47. In one embodiment, the coordination center determines the identity of a
requesting caller and checks if that caller is authorized to send the call request. Id. at 8:32–38,

9:26–30; Ex. D, at -620 (original claim 19). In another embodiment, the base station includes a

unique identity that allows the center to track newly added base stations. See Ex. A, at 11:6–24.

In this embodiment, the gateway may authenticate itself to the coordination center, which may

then provide an authorization for the gateway to route data to the data network. See, e.g., id. at

9:34–40; Ex. B, at 20:62–67.

       In both embodiments, the coordination center may issue a certificate or digital document

to indicate that the mobile device and/or base station is authorized to use the network. See Ex. A,

at 9:34–40. Figure 2 illustrates an embodiment in which authorizations issued by the

coordination center are used to regulate access to the data network. See Fig. 2 of ’284 and ’312

Patents. In Figure 2, the add-on base station includes a call controller 54 that selectively connects
the different communication channels (i.e., the wireless cell channel and the data network). Ex.

A, at 10:59–63. In the event that a mobile device (or a base station) is not authorized by the

coordination center, the call controller 54 disables the connection (i.e., the channel electronic

means 53) between the wireless cell channel and the packet-based data network.

       Therefore, even if the term is MPF, this disclosure of the controller—when understood in

the context of the specification—is more than adequate to specify the structure and operation of

the controller to a person of ordinary skill in the art (“POSITA”).




                                                      14
           8. Connection Regulator Adapted to Facilitate Data Flow

 Term            Claims        Plaintiff’s Construction          Defendants’ Construction
connection      (’312 Patent: No construction necessary;        means-plus-function (under
regulator       all claims) plain and ordinary meaning          Williamson)
adapted to                    applies. Not a means-plus-
facilitate data               function limitation.              Function: “facilitate data flow”
flow
                              Alternatively:                    Structure: No structure is linked to
                              a controller adapted to enable    the claimed function in the
                              data flow and control access.     specification. To the extent that
                                                                anything in the specification
                             Alternatively, if construed as a   might correspond to the claimed
                             means-plus-function term:          function, it appears to be “channel
                                                                electronic means 53” which is
                             Claimed function: facilitate       referred to as “circuits for
                             data flow                          connecting” in the Abstract, but
                                                                no structure is disclosed for the
                             Corresponding structure:           “channel electronic means 53”
                             controller 54, or equivalent       or the “circuits for connecting.”
       All independent claims of the ’312 Patent require “a connection regulator adapted to

facilitate data flow between the mobile device and the packet-based data network.” This term is

related to the “regulating data flow” and “controller adapted to regulate data flow” terms

discussed above, but differs in that it requires the connection regulator to facilitate data flow—

thereby implicating both the regulation and facilitation functionality within the claims. As

discussed above, “regulate” is narrower than facilitate, and means controlling access to data.

“Facilitate” is broader and means to enable data flow. See, e.g., Ex. F, at -4299 (facilitate: to

make easy or easier; assist). Thus, a connection regulator adapted to facilitate data flow is “a

controller adapted to enable data flow and control access.”

       Although Defendants again argue that this term is MPF, they cannot overcome the

presumption to the contrary because the term does not include the term “means.” See

Williamson, 792 F.3d at 1349. ’312 Patent claim 1 requires “a connection regulator adapted to

facilitate data flow between the mobile device and the packet-based data network.” The structure




                                                      15
is straightforward from the claim language alone. There is a connection regulator; and that

regulator facilitates data flow between a mobile device and a packet-based data network.

       Even if the limitation were in MPF format, Defendants cannot prove it is indefinite by

clear and convincing evidence. The “regulation” aspect is disclosed as discussed above with

regard to the “controller adapted to regulate data flow” limitation. And the controller enables

data flow between the mobile device and the data network by supervising and controlling the

operation of the channel electronic means 53, which provides the communication path between

the wireless communication channel and the packet-based data network. See Ex. A, at 10:56–63;
Ex. B, at Figs. 2, 5-7. By implementing and supervising communications between channels, the

call controller 54 both enables data flow (data facilitation) and controls access (data regulation)

between the claimed communication channels.

           9. Public Internet

 Term            Claims                  Plaintiff’s Construction    Defendants’ Construction
public Internet (’312 Patent: claims 15- No construction necessary; network formed by devices
                18, 21, 25-27, 30-31, plain and ordinary meaning that are assigned public IP
                41-43, 47-48)            applies.                   addresses
                (’638 Patent: claims 1-
                2, 4-6, 9-10,12-14, 17,
                20, 22-24, 27, 30, 32-
                34, 36)
       The “public Internet” term appears in various claims of the ’312 and ’638 Patents. In

both patents, it is a specific implementation of a “packet-based data network”4 through which the

base stations may communicate with the coordination center, consideration-related policy

database, or other servers. Every juror will be familiar with the public Internet.

       Defendants’ proposed construction—which replaces the term “public Internet,” with the

convoluted “network formed by devices that are assigned public IP addresses”—should be


       4
         As discussed earlier, the proper construction of a packet-based data network is an “IP
network, such as the Internet, used to transfer packets of data between a sender and a recipient.”
Thus, the “public Internet” is one example of a packet-based data network.




                                                      16
rejected. The network comprising the “public Internet” is not the same as the network of devices

that are assigned public IP addresses. Merely assigning a device a public IP address does not

necessarily mean that the device forms part of the public Internet. For example, a private local

Area Network (LAN) of computers with no connection to any other network can be configured

to use “public IP addresses” for the computers on that LAN. These computers would be able to

communicate with each other over the LAN using these IP addresses. No one would contend

that the computers on a private LAN with no Internet connection are part of the “public

Internet,” because such devices cannot communicate outside the LAN.
       Further, to the extent Defendants are suggesting that the public Internet requirement

excludes gateway base stations in a home or small business that connect to the Internet through a

routing device (and therefore may lack public IP addresses), that is wrong too. While the

specification frequently refers to devices possessing IP addresses—see, e.g., Ex. A, at 8:1–3,

12:59–61, 12:65–67—the term “public IP address” appears nowhere in the specification or the

prosecution histories. Indeed, the specification makes clear that it is precisely in such “home or

office” environments that the add-on base stations would be installed, Ex. A, at 16:43–47, using

“existing network infrastructure,” id. at 6:61–64, such as “cable TV” or an “Internet

connection[],” id. at 5:15–16. Construing “public Internet” to mean “a-network-formed-by-

devices-that-are-assigned-public-IP-addresses” would appear to be inconsistent with the

preferred embodiment of the Patents-in-Suit, as the base stations may not possess public IP
addresses.




                                                    17
           10. Tamper-Free/Tamper Free Hardware5

 Term            Claims               Plaintiff’s Construction       Defendants’ Construction
tamper-         (’638 Patent: claims Hardware designed to prevent   unit/hardware that includes
free/tamper     1-16, 18-19,         or inhibit tampering           means to destroy its contents
free hardware   28) / (’312 Patent:                                 or delete information stored
                claim 13)                                           therein
       Claim 13 of the ’312 Patent describes base station “tamper-free hardware” within which

certain cryptographic keys reside. “Tamper” is susceptible to its plain and ordinary meaning, and

neither party seeks to construe it. “[T]amper-free hardware” means what it says: hardware

designed to prevent or inhibit tampering. See Ex. O, at -4272 (free: “[n]ot hampered or restricted

in its normal operation”).

       The specification provides several examples of “tamper-free” hardware. One

implementation involves constructing base stations like a “black box” to inhibit tampering. Ex.

A, at 10:47–49. Another implementation involves creation of a “black box” structure that also

includes the capability to “destroy its contents or delete the information therein.” Id. at 10:41–

44.

       Defendants contend base station hardware can only be “tamper-free” if it contains the

self-destruct capability described in the second example above. No one would understand

“tamper-free” to be so limited. The specification is clear that the information-destruction

implementation is merely one form of claimed tamper-proofing. See id. at 10:41–44 (“This black

box can be tamper-free, including means to destroy its contents or delete information therein, if

someone tries to tamper with it.”) (emphasis added). Defendants’ attempt to incorporate a single

example of tamper-proofing into the claim language disregards the axiom that one cannot

“import[] limitations from the specification into the claims when performing claim construction.”

UltimatePointer, L.L.C. v. Nintendo Co., Ltd., 816 F.3d 816, 822 (Fed. Cir. 2016).


       5
         As indicated in the parties’ Local Patent Rule 4-3 chart, Barkan does not agree to
Defendants’ proposal to treat the terms “tamper free hardware” and “tamper free unit” as a single
term. See Dkt. No. 69, Ex. B, at 7 n.*. Thus, Barkan briefs those terms under separate headings.




                                                    18
           11. Tamper-free unit

 Term            Claims       Plaintiff’s Construction           Defendants’ Construction
tamper-free     (’638 Patent Unit designed to prevent or        unit/hardware that includes means
unit           claims 1-16 inhibit tampering                    to destroy its contents or delete
               18–19)                                           information stored therein, if
                                                                someone tries to tamper with it
       The specification contemplates that the base stations’ anti-tamper features may be

implemented not only through hardware (as discussed above), but also through other

mechanisms associated with the base station unit, such as software-based solutions. See Ex. A,

at 6:28–32 (describing use of “encrypt[ion] as means of “prevent[ing] tampering” with billing

and pricing policies); id. at 10:41–44 (describing tamper-proofing to include “delet[ing] . . .

information,” which is necessarily performed by software). Accordingly, the tamper-free “unit”

term is not limited to hardware implementations.


           12. Transmission Power Lower than Transmission Power of Conventional Base
               Station

 Term                 Claims         Plaintiff’s Construction          Defendants’ Construction
transmission power (’638 Patent:    No construction necessary;        Indefinite.
lower than           claims 1–16)   plain and ordinary meaning
transmission power                  applies.
of conventional base
station                             Alternatively: transmission
                                    power lower than the
                                    transmission power of a
                                    cellular-frequency macrocell
                                    site
       Claims 1–16 of the ’638 Patent require that the add-on base station comprising the

controller have “transmission power lower than transmission power of conventional base

stations.” E.g., Ex. C, at 17:45–47. This is a straightforward concept that a juror will understand

from the term’s plain and ordinary meaning—the transmission power of the add-on base station

must be lower than that of a conventional base station (like a cell tower).

       If the term is construed, it should mean having transmission power lower than the




                                                      19
transmission power of “a cellular-frequency macrocell site.”           Indeed, the claim language

immediately following this term explains that “conventional base stations” refer to such

macrocells. See, e.g., Ex. C, at 17:45–48 (“[T]he add-on base station has transmission power

lower than transmission power of conventional base stations and produces a cell smaller than

macrocells of conventional base stations . . . .”) (emphasis added).

       This construction of “conventional base station” as a “macrocell” is also supported by the

other intrinsic evidence, and dictionaries from the time of invention.          For example, the

specification explains that conventional base stations “use a relatively high transmit power, to
overcome propagation losses in order to achieve a reliable link.” Ex. A, at 1:31–33; see also id.

at 3:63–64 (describing a “regular base station 21 to the cellular network”), Ex. C, at Fig. 1

(depicting regular or “[e]xisting [b]ase [s]tation 21”). Such conventional base stations include

cell phone towers. See, e.g., Ex. A, at 16:47–:49 (conventional base stations are those that

involve a “high power transmitter or a large antenna”); Ex. L, at -4287 (defining base station as

“fixed device”). Conventional base stations (such as cell towers) are macrocell sites. See Ex. A,

at 1:29–33 (describing conventional base station as one establishing “an RF link between each

user in the cell”) (emphasis added); Ex. L, at -4288 (equating “cell” with a “macrocell”). Thus,

this Court could construe the claim term to refer to base stations with transmission power lower

than the transmission power of a cellular-frequency macrocell site.

       Defendants’ indefiniteness challenge fails. First, Defendants bear the burden of proving
the alleged indefiniteness of the claim term by “clear and convincing evidence,” which they have

not done. See Young v. Lumenis, Inc., 492 F.3d 1336, 1345 (Fed. Cir. 2007).                 Second,

definiteness requires only that the “patent’s claims, viewed in light of the specification and

prosecution history, inform those skilled in the art about the scope of the invention with

reasonable certainty.” One-E-Way, Inc. v. Int’l Trade Comm’n, 859 F.3d 1059, 1063 (Fed. Cir.

2017) (quoting Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2129 (2014)).




                                                     20
       Although Defendants’ indefiniteness argument is not clear,6 Barkan infers from

Defendants’ extrinsic evidence citations that they will contend that having a transmission power

less than that of a macrocell site is indefinite simply because the transmission power of

macrocells may vary. Such an argument would fail because a POSITA would know that even

the weakest macrocell has a transmission power much higher than the most powerful add-on

base station. See Ex. A, at 16:2, 16:48–49 (describing conventional base stations as “fixed”

devices, with large antennas and high transmit power); see also Nautilus, 572 U.S. at 909

(“[A]ny description which is sufficient to apprise [the POSITA] in the language of the art of the

definite feature of the invention, and to serve as a warning to others of what the patent claims as

a monopoly, is sufficiently definite to sustain the patent.”) (internal quotation marks omitted).

       That the scope of the lesser transmission power of the add-on base stations is determined

by reference to the higher power level of a macrocell is not a basis for indefiniteness. As the

“[Supreme] Court [has] explained . . . relative terms—[such as] ‘substantial’ and ‘high’—[are]

sufficiently definite because readers . . . skilled in the art . . . would have no difficulty . . .

determining” the level needed “for the machine to operate as specified.” One-E-Way, 859 F.3d

at 1063 (internal quotation marks omitted). Therefore, Defendants have not carried their burden

of proving indefiniteness by clear and convincing evidence, as the specification confirms that the

add-on base stations operate at powers much lower than the high transmit power of conventional

base stations.




       6
           Defendants failed to provide an explanation pursuant to the Patent Local Rules as to
why the term is indefinite. See Patent Local Rule 4-3(a)(2) (claim charts must include “[e]ach
party’s proposed . . . indefiniteness position”); 4-3(b) (“Each party shall also simultaneously
serve a disclosure of expert testimony . . . for any expert on which it intends to rely to support its
. . . indefiniteness position”). Defendants have therefore waived this argument because they fail
to identify in the joint claim construction chart why the term is indefinite.




                                                      21
             13. Produces a Cell Smaller than Macrocells of Conventional Base Stations

 Term            Claims        Plaintiff’s Construction                             Defendants’
                                                                                    Construction
produces a cell (’638 Patent: No construction necessary; plain and ordinary        Indefinite.
smaller than claims 1-16) meaning applies.
macrocells of
conventional                  Alternatively: produces a cellular signal that
base stations                 extends a distance which is less than the distance
                              of the cellular signal produced by a cellular
                              macrocell site.
        Claims 1–16 of the ’638 Patent require that the add-on base stations “produce[] a cell

smaller than macrocells of conventional base stations.” Ex. C, at 17:45–48. The concept of the

size of the cell created by the base station as compared to the size of the cell created by a

macrocell is straightforward, and should be given its plain and ordinary meaning. Alternatively,

should the Court determine the term warrants construction, it should be construed as follows:

produces a cellular signal that extends a distance which is less than the distance of the cellular

signal produced by a cellular macrocell site.

        A “cell” refers to the geographic signal coverage of a base station. See Ex. A, at 1:38–40

(“As more users are to be served in a specific area, the cells are made smaller, and more base

stations have to be installed.”); id. at 4:32–34 (“Once this device, the base station 41, is bought

and operated by its owner, it generates a wireless cell in its surroundings.”); Ex. L (Cell), at -

4291 (explaining that a “cell” is the “basic geographic unit of a cellular system,” the boundaries

of which are proportional to the “transmission power”).

        Defendants again argue that the term is indefinite, but fail to disclose the basis for their

argument.7     Assuming that Defendants’ argument will be that a “cell smaller than” the


        7
           Defendants failed to provide an explanation pursuant to the Patent Local Rules as to
why the term is indefinite. See Patent Local Rule 4-3(a)(2) (claim charts must include “[e]ach
party’s proposed . . . indefiniteness position”); 4-3(b) (“Each party shall also simultaneously
serve a disclosure of expert testimony . . . for any expert on which it intends to rely to support its
. . . indefiniteness position”). Defendants have therefore waived this argument because they fail
to identify in the joint claim construction chart why the term is indefinite.




                                                      22
macrocells of conventional base stations is indefinite because macrocells have varying cell sizes,

it fails for the reason discussed above concerning the “transmission power” term: definiteness

only requires “reasonable certainty” as to its coverage, and a POSITA would understand that the

limitation does not cover cell sizes associated with conventional macrocell sites, even ones with

small cells. See One-Way, 859 F.3d at 1063 (“relative terms” such as “high” are “sufficiently

definite” because POSITA would have “no difficulty . . . in determining” the relative level

required based on his knowledge and the patent specification) (internal quotation marks omitted).

       Accordingly, this Court should reject Defendants’ indefiniteness challenge.


           14. The Add-on Base Station…is [owned and] Installed by an individual or
               Entity, Separate and Distinct from the Telephone Service Provider, with
               access to the Public Internet



 Term                Claims        Plaintiff’s Construction           Defendants’ Construction
“the add-on base    (’638 Patent: No construction necessary;         Indefinite - § 112 mixed
station . . . is    claims 5, 6, plain and ordinary meaning          method/apparatus claim
[owned and]         13, 14, 23, applies.
installed by an     24, 33, 34)                                      alternatively: no patentable
individual or                     Alternatively: add-on base . . .   weight
entity, separate                  has access to the public
and distinct from                 Internet, and is set up for use
the telephone                     by a person or entity other than
service                           a telecommunications provider
provider, with
access to the
public Internet”
       Several dependent claims in the ’638 Patent require that the add-on base station be one

that is “[owned and] installed by an individual or entity, separate and distinct from the telephone

service provider, with access to the public Internet.” The term carries its plain and ordinary

meaning. Jurors will know exactly what this phrase means—that the add-on base stations are

Internet-capable devices that consumers can install on their own.

       Defendants wrongly contend that this is a mixed method/apparatus claim. Under 35

U.S.C. § 112(b), a claim including “both an apparatus and the method steps of using the




                                                      23
apparatus is indefinite” if it makes unclear whether infringement occurs “when one creates a

system that allows the user to [perform the step] . . . or . . . when the user actually [performs the

step].” IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430 F.3d 1377, 1384 (Fed. Cir. 2005)

(internal quotation marks omitted). The claim simply requires that the add-on base station is

capable of being owned and installed by an individual or entity, which is not true of a

conventional (macrocell) base station, which is a high-powered device. Further, to the extent

that the “owned and installed” language is viewed as a functional recitation, an “apparatus claim

that simply contains functional limitations that describe a structure by reciting its capabilities is
not an indefinite mixing of claim forms.” Motion Games, LLC v. Nintendo Co., Ltd., 12-CV-878-

JDL, 2015 WL 11170167, at *2 (E.D. Tex. Jan. 16, 2015) (internal quotation marks omitted)

(emphasis added). Additionally, “[f]unctional language may . . . be employed to limit the claims

without using the means-plus-function format.” Microprocessor Enhancement Corp. v. Texas

Instruments Inc., 520 F.3d 1367, 1375 (Fed. Cir. 2008). Whether the claim language is indefinite

turns on whether the language used “is directed at user actions or system capabilities.” Motion

Games, 2015 WL 11170167, at *2 (internal quotation marks omitted). The “axiomatic case[]” of

an improper mixed method-apparatus claim is having “specific language directed to user actions,

such as ‘wherein . . . the user uses,’ [or] ‘where . . . callers digitally enter data.’” Id. (quoting

IPXL Holdings, 430 F.3d at 1348). The “holding in IPXL is ‘very limited.’” Id. (citation

omitted).
       This claim term is not an improper mixed method/apparatus claim (and also has

patentable weight) because it contains limitations describing a “structure”—the add-on base

station with access to the Internet—by “reciting its capabilities”—the capability to be owned and

installed by an entity other than a telephone network operator. Motion Games, LLC, 2015 WL

11170167, at *2 (internal quotation marks omitted). The “very limited” holding of IPXL does

not apply to the claim because no language directs the user to perform any method step. Rather,

this case is similar to UltimatePointer, L.L.C. v. Nintendo Co., Ltd., where the limitation

included in the apparatus claim “reflect[ed] the capability of th[e] structure rather than the




                                                      24
activities of the user.” 816 F.3d at 827; see id. at 826–27 (ruling on “generating data” limitation

appearing in apparatus claim). Indeed, the capability of the add-on base station to be installed by

consumers is reflected in the claim language being construed and the specification by, inter alia,

the base stations’ simple, low-cost, expendable design, see Ex. A, at 5:57–61, communication

mechanisms that do not require a “plurality of large switchboards,” id. at 5:65–66, and “size and

shape . . . similar to that of a cordless telephone base,” which makes it an “easy to use device,

whose operation is familiar to the user,” id. at 7:25–26.

       Accordingly, this Court should reject Defendants’ arguments that this term is indefinite
or due no patentable weight.

           15. Unique Identity Bound to a Cryptographic Key

 Term            Claims        Plaintiff’s Construction          Defendants’ Construction
unique identity (’312 Patent: No construction necessary.        unique identity and a
bound to a      claims 8-13,                                    cryptographic key
cryptographic 39-52)          Alternatively, “unique identity   included in a certificate issued by
key                           associated with a cryptographic   a certifying authority
                              key”
       Claim 8 of the ’312 Patent (and associated dependent claims) requires that the base

station gateway be “associated with a unique identity bound, to a cryptographic key.” The term

carries its plain and ordinary meaning: the claimed gateway must be associated with a unique

identity; and that unique identity must be bound to a cryptographic key. For example, as the
specification explains, each base station gateway may have its “own digital signature, which

binds a cryptographic public key, with an [unique] identifier.” See Ex. A, at 8:9–11; see also id.

at 11:6–30 (describing base station unique identities).

       To the extent the term requires construction, it should be construed as a “unique identity

associated with a cryptographic key.” Contemporary technical dictionaries confirm this

definition. For example, the Microsoft Press Computer Dictionary defines “bind” as “to

associate two pieces of information with one another.” Ex. G, at 4279–80 (emphasis added).




                                                      25
Likewise, the IBM Dictionary of Computing defines bind as “to relate” or “to associate.” Ex. I,

at 4261. These definitions support Barkan’s proposal.

       There is no support for Defendants’ proposed construction. Indeed, Defendants have not

even attempted to define any of the words that appear in the term. Rather, they parrot the claim

language, and then add an additional limitation that the unique identity and cryptographic key

also be “included in a certificate issued by a certifying authority.” The specification states that,

in one embodiment, a certificate may bind a cryptographic key to an identifier, but neither this

term nor any of the claims impose a “certificate” limitation. See Ex. A, at 8:9–11. Moreover
there is no mention of a “certifying authority” anywhere in the claims or specification. Lacking

any intrinsic evidence for their proposed construction, Defendants’ Rule 4-3 statement resorts to

four unrelated patents and a 2015 book (sixteen years after the Patents-in-Suit’s priority date).8

See Dkt. No. 69, Ex. B at 11. Indeed, the specification explicitly does not limit the means for

achieving the unique identity. See Ex. A, at 11:25–26 (“Various means may be used to achieve

the unique identity of each add-on base station.”); id. at 2:34–46 (explaining that newly added

base stations (which have unique identities) are announced to the network, allowing the system

to keep track of them although their location is not fixed). Thus, Defendants’ attempt to limit the

unique identifier to “a certificate issued by a certifying authority” has no basis. The unrelated

materials Defendants cite do not outweigh the teachings of the specification and the consistent

definitions from relevant technical dictionaries.

            16. Transmit Recurrent Updates

 Term           Claims       Plaintiff’s Construction            Defendants’ Construction
transmit       ’638 patent: No construction necessary;          repeatedly send updates
recurrent      all claims   plain and ordinary meaning
updates                     applies.
       The term “transmit recurrent updates” appears in all claims of the ’638 patent, and refers


       8
        The Patents-in-Suit claim priority based on a Patent Cooperation Treaty application
from 1999.




                                                     26
to the provision by the base stations of certain geographical and operational-status information to

a coordination center. The term bears its plain and ordinary meaning, in accordance with the

claim language and the specification: transmitting updates that recur. Jurors will readily

understand what it means for an update to be “recurrent.”

          Defendants’ proposed construction of “repeatedly send updates” is unsupported,

unhelpful to the jury, and should be rejected. To the extent Defendants believe that “recurrent”

is synonymous with “repeatedly,” there is no need to construe the term beyond its plain and

ordinary meaning. As this Court has stated, “it is not helpful to simply substitute (without
specification support) one word for another word, particularly when the substitution is no more

helpful than that of the term’s ordinary meaning.” Astute Tech., LLC v. Learners Digest Int’l

LLC, No. 2:12-CV-689-JRG, 2014 WL 1385191, at *21 (E.D. Tex. Apr. 2, 2014) (emphasis

added).

          To the extent Defendants believe that proposing a construction of repeated in lieu of

recurrent would imply a requirement of more frequent updates, Defendants fare no better. As

discussed, neither the claim terms nor specification speak of repeated updates—just recurrent

ones. Indeed, the specification is clear that the recurrent updates need not occur with any

frequency. The specification states that it may be too “expensive” and the coordination center

may be “overload[ed]” if “too high a frequency of reporting” of the updates “to the

[coordination] center is used.” Ex. A, at 7:46–50 (emphasis added). In other words, there is a
need to “limit the rate of updates” reported by the add-on base station to the coordination center.

Id. at 7:51–52 (emphasis added). There is nothing about the meaning of the word “updates” that

implies that the update must recur with any specific frequency. See Ex. H (Update [1]: “The

process of modifying or reestablishing data with more recent information.”).




                                                     27
              17. Recurrently Issuing an Operating License

  Term            Claims       Plaintiff’s Construction           Defendants’ Construction
recurrently      ’638 patent: No construction necessary;         repeatedly issuing a certificate or
issuing an       all claims   plain and ordinary meaning         another digital document, to the
operating                     applies.                           effect that this phone/base station
license                                                          is part of my network and is in
                                                                 working order
       The term “recurrently issuing an operating license” appears in all claims of the ’638

Patent and refers to a license provided by the coordination center to the base station, which

allows the base station to operate. See Ex. A, at 9:41–42 (“This allows a phone to ask the

services of a base station only if it has an updated operating license.”). No further construction is

necessary. Jurors will understand what it means for a device to be licensed to operate. That the

license issuance recurs is likewise readily understandable to a jury.

       Defendants’ convoluted construction of this term attempts precisely what case law

“caution[s] against”—“importing limitations from the specification into the claims when

performing claim construction.” UltimatePointer, 816 F.3d at 822. Defendants appear to rely on

a specification passage stating that one capability of the coordination center is to issue a

“certificate (an operating license) or another digital document, to the effect that ‘this phone/base

station is part of my network and is in working order.’” Ex. A, at 9:34–37 (emphasis added).

       Even if it were proper to read exemplary specification terms into the claim (it is not),

Defendants’ construction would fail because it misreads the specification. First, the quoted

specification passage defines what a certificate is, not what an operating license is. The passage

states that a coordination center may issue (1) a “certificate” (defined in parentheses as a form of

“operating license”); or (2) “another digital document.” Ex. A, at 9:34–36. In other words, the

specification passage provides that a certificate is a form of “operating license” or “digital

document,” not that an operating license is limited to a certificate or digital document. Second,

the fact that a “certificate” is a form of “operating license” does not mean that an operating




                                                      28
license is always a certificate. The specification states nothing more than that a certificate is a

form of operating license that an add-on base station may issue.

             18. Adapted to

 Term            Claims       Plaintiff’s Construction            Defendants’ Construction
adapted to      ’638 patent: No construction necessary;          Configured to
                all claims   plain and ordinary meaning
                ‘284 patent: applies.
                1, 2, 4-18
                ‘312 patent:
                all claims


        The term “adapted to” is used in all claims of the ’638, all claims of the ‘312, and several

claims of the ‘284 to describe the operational capabilities of the claimed apparatuses—such as

the base station controller. Because the jury will understand what it means for the base stations

to be “adapted to” achieve that operational capability, there is no need to construe the term.

        There is nothing in the claim language or specification limiting “adapted to,” or otherwise

indicating that the term bears anything other than its plain and ordinary meaning. For example,

its use in claims such as Claim 1 of the ’638 patent would be readily understandable to jurors.

See Ex. C, at 17:22–25 (add-on base station’s controller is “adapted to: determine current

geographical location data for the add-on base station using a global positioning system (GPS)

device”). In cases in which neither the claim language nor the specification constrains its

meaning, the term “‘adapted to’ is not ambiguous” and, accordingly, Defendants cannot “show[]

that further construction is required.’” Profectus Tech. LLC v. Huawei Techs. Co., Ltd., 11-cv-

474, 2014 WL 1575719, at *8 (E.D. Tex. Apr. 17, 2014), aff’d, 823 F.3d 1375 (Fed. Cir. 2016);

see id. (“The parties dispute . . . whether ‘adapted to’ should be construed . . . . [T]he Court finds

no construction is necessary . . . .”).

        Defendants’ proposed construction—which seeks to replace one readily understandable

word (“adapted”) with a different word (“configured”)—has no specification support, and

provides no greater clarity to a juror. See Astute Tech., LLC, 2014 WL 1385191, at *21 (“[I]t is




                                                      29
not helpful to simply substitute (without specification support) one word for another word,

particularly when the substitution is no more helpful than that of the term’s ordinary meaning.”).

   II.      CONCLUSION

         Barkan respectfully requests that the Court reject Defendants’ proposed constructions and

adopt its constructions. Barkan submits that its proposed constructions are consistent with the

language of the claims, the specifications, and the prosecution histories.


DATED: December 5, 2018                               Respectfully Submitted,


                                                      /s/ Max L. Tribble, Jr.
                                                      Max L. Tribble, Jr. – Lead Counsel
                                                      Texas State Bar No. 20213950
                                                      SUSMAN GODFREY, LLP
                                                      1000 Louisiana Street, Suite 5100
                                                      Houston, Texas 77002
                                                      Telephone: (713) 651-9366
                                                      Facsimile: (713) 654-6666
                                                      Email: mtribble@susmangodfrey.com

                                                      Matthew R. Berry
                                                      Washington State Bar No. 37364
                                                      SUSMAN GODFREY, LLP
                                                      1201 Third Ave., Suite 3800
                                                      Seattle, Washington 98101
                                                      Telephone: (206) 516-3880
                                                      Facsimile: (206) 516-3883
                                                      Email: mberry@susmangodfrey.com

                                                      William D. O’Connell
                                                      New York State Bar No. 5491014
                                                      SUSMAN GODFREY, LLP
                                                      1301 Avenue of the Americas, 32nd Fl.
                                                      New York, New York 10019-6023
                                                      Telephone: (212) 336-8330
                                                      Facsimile: (212) 336-8340
                                                      Email: boconnell@susmangodfrey.com

                                                      S. Calvin Capshaw
                                                      Texas State Bar No. 03783900
                                                      CAPSHAW DERIEUX LLP




                                                      30
114 E. Commerce Ave.
Gladewater, TX 75647
Telephone: (903) 845-5770
Email: ccapshaw@capshawlaw.com

T. John Ward, Jr.
Texas State Bar No. 00794818
Claire Abernathy Henry
Texas State Bar No. 24053063
WARD, SMITH & HILL, PLLC
PO Box 1231
Longview, Texas 75606
Telephone: (903) 757-6400
Facsimile: (903) 757-2323
Email: jw@wsfirm.com
Email: claire@wsfirm.com

Michael F. Heim
Texas State Bar No. 09380923
Robert Allan Bullwinkel
Texas State Bar No. 24064327
Blaine A. Larson
Texas State Bar No. 24083360
HEIM, PAYNE & CHORUSH, LLP
1111 Bagby Street, Suite 2100
Houston, Texas 77002
Telephone: (713) 221-2000
Facsimile: (713) 221-2021
Email: mheim@hpcllp.com
Email: abullwinkel@hpcllp.com
Email: blarson@hpcllp.com

Douglas R. Wilson
Texas State Bar No. 24037719
HEIM, PAYNE & CHORUSH, LLP
9442 Capital of Texas Hwy.
Plaza I, Suite 500-146
Austin, Texas 78759
Telephone: (512) 343-3622
Facsimile: (512) 345-2924
Email: dwilson@hpcllp.com

ATTORNEYS FOR PLAINTIFF




31
                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically

incompliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who

are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(A). Pursuant to Fed.

R. Civ. P. 5(d) and Local Rule CV-5(d) and (e), all other counsel of record not deemed to have

consented to electronic service were served with a true and correct copy of the foregoing by

email on this the 5th day of December, 2018.



                                                  /s/ William D. O’Connell
                                                  William D. O’Connell




                                                  32
